NON FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue 
This Office Action addresses reissue of U.S. Patent No. 8,976,711 (“the ‘711 Patent). The ’711 Patent issued on March 10, 2015, and was titled, “SIMPLE TOPOLOGY TRANSPARENT ZONING IN NETWORK COMMUNICATIONS.” 
The ‘711 Patent is based upon U.S. Application No. 13/646,481 ("the ‘481 Application or base application”), filed Oct 05, 2012. 
The Examiner finds that the earliest effective filing date entitled to this applications is October 07, 2011.  See subsequent sections for evaluation of the effective filing date.    

B)	Summary of this Proceeding  
1.  	Application for Reissue Filed: On March 10, 2017 the application for reissue of the ‘711 Patent was filed. The reissue application was assigned U.S. Application No. 15/455,668 (“668 Application or instant reissue application”). Patent claims 1-16 and new claims 17-26 were filed. Claims 1, 9, 13, and 24 are the independent claims. 
2.	Non Final Action: On July 23, 2019 a non final office action was issued (“July 2019 Non Final Action”). Claims 1-26 were rejected based under 35 U.S.C. §112 second paragraph as indefinite, 35 U.S.C. §103 based on prior art and 35 U.S.C. §251 due to an incorrectly filed declaration.
Applicant Response: On October 23, 2019 the office received an Applicant response (“Oct 2019 Applicant Response”). Claims 1-26 were submitted.  Claims 1, 9, 13 and 24 are the independent claims. Claims 1, 9, 13 and 24 were submitted as amended. 
4.	Final Action: On January 17, 2020 a final office action was issued (“Jan 2020 Final Action”). Claims 1-26 were pending and rejected. Claims 9-12 were rejected and 35 U.S.C. §103. Claims 1-5, 8-12, 24, 25 and 26 were rejected based upon non-statutory double patenting.  
5.	Applicant Response: On May 18, 2020 the office received an Applicant response (“May 2020 Applicant Response”). Claims 1-26 were submitted.  Claims 1, 9, 13 and 24 are the independent claims. Claims 1, 8, 9, 13, 16 and 24 were submitted as amended.

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-16 were the patented claims (“Patented Claims”).
New Claims:  New claims 17-26 were added in this instant reissue application (“New Claims”).
Cancelled Claims: No claims have been cancelled (“Cancelled Claims”). 
Pending Claims: Claims 1-26 are pending (“Pending Claims”).
Examined Claims: Claims 1-26 are examined in this Office action (“Examined Claims”).


B)	Claim Status As a Result of This Office Action
As a result of this Office action, claims 1-26 stand as follows:
1.	Claims 1-26 are objected to as not complying with the requirements of 37 CFR §1.173. 
2.	Claims 1-5, 8-12, 24, 25 and 26 are rejected based upon Non-Statutory Double Patenting. 
3.	Claims 1-5, 8-12 and 24-26, would be allowable except for the objections under 37 CFR §1.173 and if the Non Statutory Double Patenting rejections are overcome.
4.	Claims 6 and 7 would be allowable over the prior art as dependent on an allowable claim 1. Accordingly if the rejections of claim 1 are overcome claims 6 and 7 would also be allowable over the prior art. 
5.	Claims 13-23 would be allowable if the objections under 37 CFR §1.173 are overcome.  

III. Priority
The Examiner has reviewed the file record and finds that this instant reissue application claims the following priority. 
1.	First, the Examiner has reviewed the application data sheet and finds that this instant reissue application is based upon U.S. Patent Application No. 13/646,481 filed on Oct 05, 2012 which claims domestic priority to U. S. provisional application 61/545,050 (“050 Application”), filed Oct 7, 2011.  

Because this application claims domestic priority based upon the ‘050 filed October 07, 2011 and does not claim foreign priority the Examiner finds that the record indicates priority to October 07, 2011 and a claim to effective filing date of October 07, 2011.

IV. Pre-AIA  First to Invent
Because the record indicates an effective filing date of October 07, 2011 prior to the AIA  first inventor to file date of March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions.

V.  Acknowledgements
1.	AIA  Rule changes: As noted above, this instant reissue Application filed on March 10 2017. Accordingly the application will be examined following rule changes enacted under AIA  for applications filed on or after September 16, 2012. 
2.	Two Year Grace Period: The Examiner finds that this instant reissue application was filed within two years of issue of the ‘711 Patent.  Accordingly this instant reissue application can broaden the issued claims.  See MPEP §1412.03. 
3.	Ground for Reissue: Based upon review of the claims, the file record itself and the Applicant’s statements the Examiner finds that the bases for filing this instant reissue application is that the patented claims were in error in that they were too narrow. See at least the error statement in the March 2017 Inventor Declaration.  Accordingly the error being corrected is an acceptable bases for filing a reissue application. See MPEP §1402.  
4.	Patent Term: Based upon review of the file record, the Examiner finds that the Patent term ‘has not’ expired. In addition the Examiner finds that the file record indicates that the 3.5 year maintenance fee has posted.  
5.	Litigation: Based upon a review of statements as set forth in the May 2020 Applicants Remarks and an Examiner updated review of the file itself the Examiner finds that the ‘711 Patent is not involved in litigation. Additionally a PTO litigation search, entered in the file July 23, 2019 as “search strategy” did not indicated litigation.  
6.	Other Post Grant Proceedings: Based upon review of statements as set forth in the May 2020 Applicant Remarks and a review of the USPTO PTAB processing system the Examiner cannot locate any other post grant proceedings involving the ‘711 Patent.

VI.	Terms Applied
	PHOSITA -	A Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.
 
VII. Inventor Declaration
The Examiner has reviewed the Oct 2019 Inventor Declaration and finds that it complies with 37 C.F.R. § 1.175 and MPEP § 1414.  In that regard, the Examiner finds, among other things: (1) the error statement identifies broadening of patented claims 1 and 13, the language causing the error and that the new claims correct the error; (2) the declaration is on a form PTO/AIA  05 signed by the first inventor and includes a PTO/AIA /10 signed by the second inventor; (3) All necessary boxes on the PTO/AIA /05 are appropriately checked.
Accordingly, the Oct 2019 Inventor Declaration Complies with 37 CFR §1.175 and MPEP §1414. 
	
VIII. Application Data Sheet
The Examiner has reviewed the March 2017 ADS and finds that it complies with the requirements set forth in 37 CFR §1.176.  

IX. Consent of Assignee
The Examiner has reviewed the March 2017 Consent of Assignee and finds that it satisfies the requirements set forth in 37 CFR §1.172.  
X. Showing of Ownership
The Examiner has reviewed the March 2017 Showing of Ownership and finds that it satisfies the requirements set forth in 37 CFR §1.172.  

XI. Drawings
A)	Introduction. 
The objection to the Aug 2018 Drawings is maintained and carried forward with modification to account for any amendments and address Applicants arguments in the May 2020 Remarks. 
In the May 2020 Remarks Applicant generally argues that the drawings only need be detailed enough so that a PHOSITA can understand the invention.  The Examiner finds that while Applicant’s general argument is true, Applicant’s inventive features, as claimed, are not shown by the drawings.  Accordingly the objection to the drawings is maintained as follows. See Examiners “Response to Arguments” in subsequent sections for a more detailed discussion of the Examiner position. 

B)	Objection Under 37 CFR§1.183, MPEP §608.02(d).  
The Aug 2018 Drawings are objected to as not complying with 37 CFR§1.183, MPEP §608.02(d). For support the Examiner notes the following: 	
a)	“The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.” See MPEP §608.02, referencing 35 U.S.C. §113. 
b)	“The drawing must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” See MPEP 608.02(d) referencing  37 CFR §1.183 (a). 
c)	“When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.” See MPEP 608.02(d) referencing  37 CFR §1.183 (b).
d)	The Examiner acknowledges the submission of the Oct 2019 Drawing Replacement Sheet. The Examiner has reviewed the Oct 2019 Drawing Replacement Sheet and finds that it is unacceptable. 
	1.	Applicant has added text to Fig. 4B. However in context of Fig.4B it is unclear of what that text is referring. 
2.	The Examiner realizes that the text added to Fig. 4B is referring to claimed features identified in the drawing objection set forth in the July 2019 Non Final Action. For example the Claim 1 – No LSA Feature, the Claim 9 – No Information Feature and the Claim 24 – Hiding Feature set forth in the July 2019 Objection and repeated below.  However the Examiner has reviewed the drawing and the specification and finds that the features are steps realized within Applicants process. As such a new process drawing, if supported, or amended process as shown in Figure 13 should be submitted.  
3.	The drawing is not properly marked. Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" so that the Office will recognize how to treat such a drawing sheet for entry into the application. See 37 CFR 1.84(c). Corrections to drawings must be made in the form of replacement sheets labeled, in the header, "Replacement Sheet" since the Office does not release drawings for correction. See 37 CFR 1.85. If a marked-up copy of any amended drawing figure, including annotations indicating the changes made, is filed, such marked-up copy must be clearly labeled as "Annotated Sheet."  See MPEP §6.08.02 (V).
e)	Because the Oct 2019 Drawing Replacement is unacceptable, defects in the Aug 2018 Drawings remain. Accordingly the Examiner finds the following.  
f)	The Examiner has reviewed the claims and finds the following: 
Claim 1 recites the feature of “wherein the TTZ edge node is configured to distribute link state advertisements (LSAs) describing the internal link to the TTZ internal node but not to the neighboring external nodes,” (“Claim 1 – No LSA Feature”), as in claim 1 lines 8-10. 
Claim 9 recites the feature of “updating the topology graphs in the neighboring external nodes based on each LSA, wherein the topology graphs describe the TTZ as the at least one edge router, wherein the topology graphs do not contain any information regarding the at least one internal node or the plurality of internal links,” (“Claim 9 – No Information Feature”) as in claim 9 lines 14-17.
Claim 13 recites the feature of “processor configured to . . . generate a second LSA describing the first link and a third link between the network node and an additional network node but containing no information about the second link to hide the second link from the first neighboring network node when the second LSA is received by the first neighboring network node,” (“Claim 13 – Hiding Feature”) as in claim 13, lines 12-20.  
Claim 24 recites the feature of “TTZ edge node configured to distribute a first link state advertisement (LSA) to the external node, the first LSA describing the external link but containing no information about the internal link to hide the internal link from the external node when the first LSA is received by the external node,” (“Claim 24 – Hiding Feature”), as in claim 24, lines 5-8. 
g)	The Examiner has reviewed the Aug 2018 Drawings and finds that the Claim 1- No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature, and the Claim 24 – Hiding Feature are not shown by the drawings. 
h)	The Examiner has reviewed the specification of the ‘711 Patent. Looking for example at C1:L39-65, the Examiner finds that autonomous system (AS) that form and deliver link state advertisements (LSA) to areas of internal nodes and areas of external nodes describing the links of the AS is conventional. 
i)	However, looking at  C2:L65-67 and C3:L1-41, the Examiner finds that having AS with technology transparent zones TTZ formed by distributing LSA’s as described in the Claim 1- No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature, and the Claim 24 – Hiding Feature appear to be what Applicant intends to patent, i.e. the Applicants intended novel feature.    	 
j)	Because MPEP §608.02(d) referencing 37 CFR§1.183, require that the drawings describe the feature intended to be patented by showing every claimed feature, the Claim 1- No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature, and the Claim 24 – Hiding Feature appear to be what Applicant intends to patent but are not shown by  the Aug 2018 Drawings the Aug 2018 Drawings are objected to as not complying with 37 CFR§1.183 and MPEP §608.02(d). 

XII. Claim Objections
A)	Claim Objections.
The May 2020 Claims are objected to as not complying with 37 C.F.R. §1.173, MPEP §1453 (V).  In summary Applicant has not provide any indication of what has changed from prior actions and an explanation of support for those changes. In more detail the Examiner notes the following:   
1.	Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. See MPEP §1453(V) (D). 
2.	Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.
37 C.F.R. § 1.173(c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

The Examiner note that the indication can be via a separate appendix to the remarks showing the changes with respect to the last submission.  Although the official claim amendments must only show markings with respect to the original patent, an appendix to the remarks showing changes with respect to the last submission would satisfy the requirement of the Remarks pointing out what has changed.  
3.	Explanation of Changes: The Examiner has reviewed the May 2020 Remarks and finds that the Applicant has not explained changes on separate sheets nor shown where those changes are supported.  Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. 

B)	Conclusion Claim Objections.
Because Applicant has not discussed and shown what has changed and shown where those changes are supported the claims are objected to as not complying with 37 CFR § 1.173. 

C)	Notice Concerning Claim Objections.
While Examiners note these improper amendment instances, Examiners further require Applicant fully review the entire amendment for compliance with 37 C.F.R. §1.173.  Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments must be made with respect to the patent.  Finally, claims must have proper status identifiers.

XIII. Evaluation of Recapture
The Examiner finds that the May 2020 Claims do not attempt to recapture subject matter surrendered in the prosecution history. For support the examiner notes:
First, in the July 2019 Non Final Action, pp. 12-15 the Examiner evaluated the claims and found that independent claims 1, 9, 13 and 24 were materially narrowed in that the claims are still narrowed by retaining most of SG1, SG2 and SG3.  
Second, the Examiner has reviewed claims 1, 9, 13 and 24 of the May 2020 Claims still retaining most of SG1, SG2 and SG3 as identified in the July 2019 Non Final Action. 
Accordingly the May 2020 Claims do not attempt to recapture subject matter surrendered during original prosecution.  
   
XIV. Non-Statutory Double Patenting
	The non-statutory double patenting rejection, as set forth in the Jan 2020 Non Final Action, is maintained and carried forward.  As noted in the May 2020 Remarks at p. 9, the Applicant does not wish to file a terminal disclaimer at this time. Additionally the Examiner has reviewed the May 2020 Claims and finds that the claims still violate double patenting. An analysis is provided below. 
A)	Doctrine of Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

B)	Claims 1, 5, 24, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent product claims 1, 2, 3, 4 and 5 of U.S. Patent No. 8,964,732.   
Product claims 1, 5, 24, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 1, 2, 3, 4 and 5 of  U.S. Patent No. 8,964,732 (hereinafter the "732 Patent”).  Product claims 1, 2, 3, 4 and 5 of the ‘732 Patent recite structures present in the product claims of the instant application. 
Claims 1, 5, 24, 25 and 26 of this instant reissue application represent the general data communication system with a TTZ and distribution of link information.  Accordingly these claims represent the genus and claims 1, 2, 3, 4 and 5  of the ‘732 Patent while slightly narrower are simply a species encompassed by the claims 1, 5, 24 25 and 26 of this instant application. See MPEP §804 B (1).    
 Accordingly, although the claims at issue reissue application and the ‘732 Patent are not identical, they are not patentably distinct from each other because one or more of the claims of the ‘732 Patent are fully encompassed by each of claims 1, 5, 24 25 and 26 of the instant application.

C)	Claims 1-5, 8, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 8-13 and 14-16 of U.S. Patent No. 9,306,808.  
1.	Product claims 1-5, 8, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 8-13 and 14-16 of  U.S. Patent No. 9,306,808 (hereinafter the ‘808 Patent”).  Product claims 8-13 and 14-16 of the ‘808 patent recite structures present in the product claims of the instant application. 
Product claims 1-5, 8, and 24-26 of this instant reissue application claims the general data communication system with a TTZ and distribution of link information. Accordingly these claims represent the genus and claims 8-13 and 14-16 of the ‘808 Patent while slightly narrower are simply a species encompassed by the claims 1-5, 8, and 24-26 of this instant application. See MPEP §804 B (1).    
 Accordingly, although the claims at issue in this reissue application and the ‘808 Patent are not identical, they are not patentably distinct from each other because one or more of the claims of the ‘808 Patent are fully encompassed by each of claims 1-5, 8, and 24-26 of the instant application.

D)	Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 5-17 of U.S. Patent No. 9,306,808.  
Process claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over process claims 5-7 of  U.S. Patent No. 9,306,808 (hereinafter the ‘808 Patent”).  Process claims 5-7 of the ‘808 Patent recite steps present in the process claims of the instant application. 
The Examiner finds, based upon reasonable claim interpretation, that process claim 9 recites the method of configuring a topology transparent zone comprising the three general steps of “assigning . . . identifiers,” “sending . . . LSA’s,” and “updating topology graphs.” The Examiner also finds that claim 5 of the ‘808 Patent recites a method of configuring a topology transparent zone comprising the three steps of “configuring . . . zone identifier on a plurality of links. . .,” “sending . . . advertisements . . .,” and “building or updating topology tables . . .”  The Examiner finds that the three general steps recited in claim 9 of this instant application are the same as or encompass the three general steps of claim 5 of the ‘808 Patent.  
Therefore, process claim 9 represent the general process of configuring a TTZ zone, i.e., the genus and claim 5 of the ‘808 Patent while possibly the same scope or narrower is simply a species encompassed by the claim 9 of this instant application. See MPEP §804 B (1).  
The Examine finds that dependent process claims 10-11 do not change the scope of claim 9 and dependent process claims 6-7 of the ‘808 do not change the scope of independent claim 5 of the ‘808 Patent. Accordingly claim 9 alone or as modified by claims 10-11 would still encompass claims 5-7 of the ‘808 Patent.     
 Accordingly, although the claims at issue in this reissue application and the ‘808 Patent are not identical, they are not patentably distinct from each other because one or more of the claims of the ‘808 Patent would fully disclose each of claims 9-11 of the instant application.

XV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation (BRI) consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq. 

A)	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that Applicant is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the Broadest Reasonable Interpretation (BRI)
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2
2.	Microprocessor:  A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Data Structure: “An organizational scheme, such as a record or array, that can be applied to data to facilitate interpreting the data or performing operations on it.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994. 
5.	Edge Nodes or Border Nodes: a router, hub or gateway at the boarder of a defined region of a data communication network having a processor, memory with routing tables, and a program for routing data between interfaces for data links internal to the defined region and interfaces for data links external to the defined region. See for example: Ovadia (US 2005/0068968) Abstract, Par [0136], Figure 11; and Aysan (US 2005/0025069) at Abstract, Par [0010] [0063] to [0066] and Figure 14; and Beshai et al. (U.S. 6,771,651) at C1:L12-34, C2:L1-15, C5:L1-15, all discussing routers, hubs, gateways and modules with interfaces and routing table programs to route data within an autonomous data communication networks with areas defined by routers, gateways, or hubs at what is defined as the edge of the area or network. 
6.	Memory: “Circuitry that allows information to be stored and retrieved. In the most general sense, memory can refer to external systems such has disk drives or tape drives; in common usage, it refers only to the fast semiconductor storage (RAM) directly connected to the processor.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.


7.	Router: 
Source a) one that routes.  Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
Source b)	An intelligent device that connects like and unlike networks. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing gain an increase in signal power via an electronic device boosting the signal.

C)	35 U.S.C. § 112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from independent claims 1, 9, 13,  and 24 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “the TTZ edge node . . . configured to connect to the TTZ internal node via an internal link; and a plurality of neighboring external nodes connected to the TTZ edge node via a plurality of external links . . . distribute link state advertisements (LSAs) describing the internal link to the TTZ internal node but not to the neighboring external nodes . . . distribute a plurality of first LSAs describing the plurality of external links to the plurality of neighboring external nodes . . . distribute a plurality of second LSAs describing the plurality of external links and the internal  link to each of the plurality of TTZ nodes,” as in claim 1 lines 8-14.  

Functional Phrase #2: “second LSAs comprises: a LSA header comprising a link state type field; and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 1 lines 14-18.

Functional Phrase #3: “each LSA comprises a LSA header containing a link state type field specifying a router LSA type and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 9 lines 9-12.

Functional Phrase #4: “a memory configured to store a topology graph comprising information regarding the first and second neighboring network nodes  and the first and second links,” as in claim 13 lines 6-7.

Functional Phrase #5: “a processor configured to: generate a first link state advertisement (LSA) describing the first and second links; send the first LSA to the second neighboring network node; generate a second LSA describing the first link and a third link between the network node and an additional network node but containing no information about the second link to hide the second link from the first neighboring network node when the second LSA is received by the first neighboring network node; and send the second LSA to the first neighboring network node, and wherein the additional router network node is also located within the AS,” as in claim 13 lines 14-24.

Functional Phrase #6: “the TTZ edge node is configured to distribute: a first link state advertisement (LSA) to the external node . . . and a second LSA to the TTZ internal node,” as in claim 24 lines 5-6 and 8-9.

Functional Phrase #7: “first LSA describing the external link but containing no information about the internal link to hide the internal link from the external node when the first LSA is received by the external node,” as in claim 24 lines 6-8.

Functional Phrase #8: “second LSA describing the external link and the internal link and including a LSA header, the LSA header containing a link state type field and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 24 lines 9-12.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 to Functional Phrase #8, identified above, do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1 to Functional Phrase #8, including the claimed: “TTZ edge node [to perform the claimed functions]” “LSA [to perform the claimed functions]” “memory [to perform the claimed functions]” and “processor [to perform the claimed functions]” are generic placeholders for “means.”
First, within Functional Phrases #1 to Functional Phrase #8, (and construing the claim according to the required precepts of English grammar), ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ are nouns while ‘the’ ‘‘second’ ‘each’ ‘a’ and ‘first’ are adjectives.  Moreover and based upon a review of the entire Functional Phrases #1 to Functional Phrase #8 the only structural nouns3 in the entire Functional Phrases #1 to Functional Phrase #8 are  ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor.’ In other words, although there may be other nouns within the phrases (e.g. “first link” and “neighboring network node” as in Functional Phrase #5), these other nouns within Functional Phrases #1 to Functional Phrase #8 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor.’
Second, the Examiner has reviewed the specification of the ‘711 Patent and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ denote sufficient structure to perform the entire claimed functions. From review of the ‘711 Patent specification, and with particular emphasis on C1:L25-65, C2:L8-15 C13:L30-55, the Examiner concludes that the specification describes the structure of a ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’, respectively, as a standard node/router, standard data structure ‘link state advertisement’ used for routing, standard ROM or RAM Memory, or standard processor such as a CPU, respectively.  However, the Examiner finds that a PHOSITA understands that a standard node/router, standard data structure ‘link state advertisement’ used for routing, standard ROM or RAM Memory, or standard processor such as a CPU, (by themselves), cannot perform the entire claim function. Other structural elements are needed to perform the function of Functional Phrase #1 to Functional Phrase #8 (See “b) 3-Prong Analysis Prong (B)” immediately below for a precise indication of the function of Functional Phrase #1 to Functional Phrase #8.)
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have achieved recognition as nouns denoting structure having the claimed functions.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have achieved recognition as a nouns denoting structure for performing the claimed functions. In fact the Examiner finds that the term ‘TTZ edge node’ ‘LSA’ alone are not described in general dictionaries and subject matter specific dictionaries. However based upon the ‘711 patent specification describing the TTZ edge node as a router, an LSA as a data structure the best the Examiner can determine is that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor,’ respectively, are a standard router, a standard data structure such as record or array of data, a standard RAM or ROM, or a standard CPU, respectively. See e.g. § B, above in this Office Action titled “'Sources' for the Broadest Reasonable Interpretation (BRI).” 
However, the Examiner finds that A PHOSITA understands that a standard router, a standard data structure such as record or array of data, a standard RAM or ROM, or a standard CPU cannot perform the entire claim function. Other structural elements are needed.
Finally, the Examiner has reviewed the prior art for evidence that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ has an art-recognized structure to perform the entire claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have an art-recognized structure to perform the entire claimed function. For example, Ovadia et al. U.S. 2005/0068968 (”Ovadia”) is relevant because the reference is directed to data networks similar to this instant reissue application and was classified in CPC H04L similar to the '711 Patent. Accordingly Ovadia appears relevant.  
Ovadia Figure 11, Par [0023] [0136] [0139] and [0140] shows and edge node or edge router, as a standard boarder gateway router (BGP router), with a standard memory described as a standard RAM or ROM storing and delivering standard link state advertisements identified as standard data structures Figure 8, and controlled by a standard CPU.  However, the Examiner finds that a PHOSITA understands that a standard boarder gateway router (BGP router), a standard RAM or ROM memory, a standard link advertisement data structure and a standard CPU cannot perform the entire claim function. Other structural elements are needed.
Accordingly the Examiner concludes that the phrases ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ as set forth in Functional Phrases #1 to Functional Phrases #8 are being used as a generic term for structure(s) for performing the function, and therefore a generic placeholder for the phrase “means for” performing the function.  Because ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ are merely a generic place holders having insufficient structure (if any) to perform the entire claimed function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meet invocation Prong (A).
b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).

Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1 to Functional Phrase #8 are as follows:  

Function of Functional Phrase #1: “connect to the TTZ internal node via an internal link; and a plurality of neighboring external nodes connected to the TTZ edge node via a plurality of external links . . . distribute link state advertisements (LSAs) describing the internal link to the TTZ internal node but not to the neighboring external nodes . . . distribute a plurality of first LSAs describing the plurality of external links to the plurality of neighboring external nodes . . . distribute a plurality of second LSAs describing the plurality of external links and the internal  link to each of the plurality of TTZ nodes.” 

Function of Functional Phrase #2: “comprises: a LSA header comprising a link state type field; and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Function of Functional Phrase #3: “comprises a LSA header containing a link state type field specifying a router LSA type and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Function of Functional Phrase #4: “store a topology graph comprising information regarding the first and second neighboring network nodes  and the first and second links.” 

Function of Functional Phrase #5: “generate a first link state advertisement (LSA) describing the first and second links; send the first LSA to the second neighboring network node; generate a second LSA describing the first link and a third link between the network node and an additional network node but containing no information about the second link to hide the second link from the first neighboring network node when the second LSA is received by the first neighboring network node; and send the second LSA to the first neighboring network node, and wherein the additional router network node is also located within the AS.” 

Function of Functional Phrase #6: “distribute: a first link state advertisement (LSA) to the external node . . . and a second LSA to the TTZ internal node.” 

Function of Functional Phrase #7: “describing the external link but containing no information about the internal link to hide the internal link from the external node when the first LSA is received by the external node.” 

Function of Functional Phrase #8: “describing the external link and the internal link and including a LSA header, the LSA header containing a link state type field and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Because Functional Phrase #1 to Functional Phrase #8 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.
c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 to Functional Phrase #8 the Examiner finds that Functional Phrase #1 to Functional Phrase #8 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1 to Functional Phrase #8 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 to Functional Phrase #8 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meets invocation Prong (C).
Because Functional Phrase #1 to Functional Phrase #8 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 invokes § 112 ¶ 6.

d)	Corresponding Structures. 
For Functional Phrase #1 #5 and #6: Based upon a review of the original disclosure of the ‘711 Patent, the Examiner finds corresponding structure for Functional Phrase #1 is a router or node 1400, Figure 14 of ‘711 Patent ingress ports 1410 and associated receiver 1412, egress ports 1430 and associated transmitter 1432 processors 1420, such as a general processor, microprocessor, CPU, or specialized processor ASIC, FPGA or DSP connected to and working with memory 1422. The memory 908 holding an algorithm comprised of steps 1310-1360 of the algorithm described as Figure 13 of the ‘711 Patent (See ‘711 Patent at C13:L30-67). The processor is thereby a specialized programmed processor operating according to the instructions. The Examiner finds that to realize the Function of Functional Phrase #1 the corresponding structure must include some more specific underlying steps or pre-steps including inter alia:
 (1) 	Step 1320 of Figure 13 must include: (1) identify the internal nodes and external nodes based upon node ID; (2) construct first Link State Advertisements and set the first LSA’s bit flags to one for the internal nodes to zero for nodes external as in Figure 12a to 12c of the ‘711 Patent; (3) flood the first LSA’s to all nodes of the TTZ internal to the TTZ (See ‘711 Patent at C11:L62-67, C12:L1-15 and  C12:L44-67).
(2)	Step 1330 and 1340 of Figure 13 must include: (1) identify the external nodes based upon node ID; (2) construct second Link State Advertisements for all external links as shown in Figure 12b of the ‘711 Patent; (3) set the bit flag to zero in the LSA the ‘797 Patent; and send the second LSA’s to all nodes external to the TTZ (797 Patent at 12:L16-30 and C13:L1-30).  
For Functional Phrase #2, #3, #7 and #8: Based upon a review of the original disclosure of the ‘711 Patent, the Examiner finds corresponding structure for Functional Phrase #2 is a data structure Figure 10 and Figure 11 of ‘711 Patent. The data structure formed and stored in memory of router or node 1400, Figure 14 of ‘711 then distributed to other routers.  The data structure having bit fields with indications as described in the ‘711 Patent C10:L65-67 and C11:L1-24 and including the I bit field with bit pattern described in the ’711 Patent, C11:L25-62.  
For Functional Phrase #4: Based upon a review of the original disclosure of the ‘711 Patent, the Examiner finds corresponding structure for Functional Phrase #4 is a processor controlled memory 908 holding an algorithm step 1350, Figure 13 the processor and memory performing step 1350 to form a data structure in the memory by analyzing the LSA received in step 1340 and storing information that forms a data structure that describes the network.
II)	The Examiner finds that dependent claims 2-8, 10-12, 14-13, 25 and 26 modify claims 23 and 28 without removing the functional phrases, recited above, from governance of 35 U.S.C. §112 Sixth Paragraph. Additionally the Examiner finds that claims 2-8, 10-12, 14-13, 25 and 26  do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 2-8, 10-12, 14-13, 25 and 26 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP § 2181 II B.


E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional phrases that invoke §112 sixth paragraph those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

XVI. Allowable Subject Matter
A)	Claims 13-23 are deemed allowable over the prior art, as written in the May 2020 Claims, except for the objections under 37 CFR §1.173.   The prior art of record does not teach a corresponding structure for Functional Phrase #4 and Functional Phrase #5. 
B)	Claims 1-5 and 8-12 and 24-26, as written in the May 2020 Claims, would be allowable except for the objections under 37 CFR §1.173 and if the Non Statutory Double Patenting rejections are overcome. 
For claims 1, the prior art of record does not teach a corresponding structure for Functional Phrase #1 and Functional Phrase #2. 
For claim 9, the prior art of record would not teach the corresponding structure for Functional Phrase #3, and in context of the claim  “assigning the same TTZ identifier to all the plurality of internal links that interconnect the TTZ nodes located within the TTZ” and sending LSA’s with the data structure identified in the corresponding structure of Functional Phrase #3.  
For claim 24 the prior art of record does not teach a corresponding structure for Functional Phrase #6, Functional Phrase #7 and Functional Phrase #8. 

C)	Claims 6 and 7 would be allowable over the prior art as dependent on an allowable claim.

XVII. Response to Argument
A)	Argument Re “Drawing Objection.” 
In the May 2020 Remarks, pp. 8-10, Applicant generally argues that the drawing objection should be withdrawn. For support Applicant states: 
(1) that the drawings only need show enough detail necessary to understand the subject matter to be patented; 
(2) Express illustration of the Claim 1 – No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature and the Claim 24 – Hiding Feature is not necessary because are negative limitations and a PHOSITA would understand those without text boxes in the drawings, and; 
(3) MPEP §601.01(f) states that if the application has one process claim no drawing is necessary. 
However the Examiner finds the Applicants argument not persuasive. 
First, the Examiner finds that the Autonomous Systems (AS) with different zones and distributed Link State Advertisements (LSA’s) in an AS, as claimed, are well known in the art (See ‘711 Patent at C1:L25-67; C2:L1-62 discussing that standard systems include an autonomous system ‘AS. with link state advertisements ‘LSA’). Accordingly an AS with different zones formed by distributing LSA’s are known in the art.  
Second, the Examiner has reviewed Figures 1-15 of the ‘711 Patent and finds while Figures 1-9 do show nodes of an AS with a circle for a TTZ as a different zone and Figure 13 does show distributing LSA’s. the art. However as noted directly above those features are known in the art. Accordingly the current drawings are showing the state of the art.         
Third, Applicant states that what is needed is an AS with topology transparent zones (TTZ) formed by performing the functions of: (a) not distributing LSA’s to external links to neighbor external nodes, (b) having topology graphs that do not describe the internal links, or (c) hiding second links/internal links from neighbor/external nodes (Collectively Referred as “Applicants Intended Novel Functions.”). as in the Claim 1 – No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature and the Claim 24 – Hiding Feature, respectively and described above in the office action (See ‘711 Patent9 C2:L65-67 and C3:L1-42.). The Examiner has reviewed Figures 1-15 of the ‘711 Patent and finds insufficient evidence the functions described as Applicants Intended Novel Features are described.  
Fourth, the Examiner has review MPEP §601.01(f) and finds that that section is simply describing the minimum filing requirement needed to acquire a filing date.  As noted in the last office action.
Fifth, MPEP §608.02, referencing 35 U.S.C. 113 states “The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.” See MPEP §608.02.  As noted above there is insufficient evidence that Figures 1-15 describe Applicants Intended Novel Features. Accordingly the Examiner finds that the subject matter to be patented is not described.
Sixth, the Examiner has reviewed Applicants May 2021 Remarks and finds insufficient evidence that Applicant has identified a drawing that shows Applicants Intended Novel Features.  
Because MPEP §608.02 requires drawings necessary to understand the subject matter to be patented, Applicants Intended Novel Features are the subject matter to be patented, the Examiner finds that Figures 1-15 do described the state of the art but insufficient evidence that Applicants Intended Novel Features are described in Figures 1-15 and the Examiner finds insufficient evidence that the May 2021 Remarks identify a drawing that shows Applicants Intended Novel Features the Examiner concludes that the Drawings do not show the subject matter intended to be patented. 
Because the drawings do not show the subject matter intended to be patented, i.e. the Claim 1 – No LSA Feature, the Claim 9 – No Information Feature, the Claim 13 – Hiding Feature and the Claim 24 – Hiding Feature the Examiner finds the Applicants argument not persuasive. 

B)	Argument Re “Double Patenting.” 
	Applicant Argument: On page 10, of the May 2020 Remarks, Applicant declines to file terminal disclaimers at this time.
	Examiner Response: The Examiner has reviewed the amendments to the claims as set forth in the May 2020 Claims. The Examiner finds that claim 1-5, 8-12, and 24-26 still result in double patenting as recited in the Jan 2020 Final Action.  Accordingly, the double patenting rejections have been maintained.  

C)	Argument Re “35 U.S.C. §103.” 
	Applicant Argument:  On page 10-14, of the May 2020 Remarks, Applicant states that the amendment to claim 9 has overcome the prior art rejection.  	
Examiner Response: The Examiner agrees.  As noted above the Examiner finds that the amendment to claim 9 has overcome the prior art rejections.  

XVIII. Conclusion
Claims 1-26 are objected to as not complying with the requirements of 37 CFR §1.173. Claims 1-5, 8-12, 24, 25 and 26 are rejected based upon Non-Statutory Double Patenting. Claims 1-5, 8-12 and 24-26, would be allowable except for the objections under 37 CFR §1.173 and if the Non Statutory Double Patenting rejections are overcome.  Claims 6-7 depend on claim 1. Thus would be allowable if the rejections of claim 1 are overcome.  and 13-23 would be allowable if the objections under 37 CFR §1.173 are overcome.  
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the ‘711 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘711 Patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘711 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


XIX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘711 Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.